Vannatta v Village of Otisville (2015 NY Slip Op 02469)





Vannatta v Village of Otisville


2015 NY Slip Op 02469


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-00186
 (Index No. 11438/11)

[*1]Barbara L. Vannatta, appellant, 
vVillage of Otisville, respondent.


Sussman and Watkins, Goshen, N.Y. (Michael H. Sussman of counsel), for appellant.
Thomas K. Moore (Andrea G. Sawyers, Melville, N.Y. [David R. Holland], of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Bartlett, J.), dated September 16, 2013, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
On January 16, 2011, the plaintiff walked with her son to a hill in the defendant's park where people were sledding. The hill was in an area of the park that was not maintained by the defendant, but left by the defendant in its natural state. The hill had been used for sledding for approximately 50 years. The plaintiff allegedly sustained personal injuries as she was standing at the bottom of the hill, when she was hit by someone coming down the hill.
The plaintiff commenced this action against the defendant, alleging that it "failed to install and maintain proper signage or to employ personnel to prevent [or] safely restrict access to and use of the park and hill or to warn users, including pedestrians such as the Plaintiff, of dangers to such pedestrian users inherent in or incident to the use of the park and hill by others who may be using the park and hill for sleigh riding or similar recreational activities."
The defendant moved for summary judgment dismissing the complaint, contending, inter alia, that it was entitled to immunity pursuant General Obligation Law § 9-103. The Supreme Court granted the motion, determining that the defendant's alleged negligence was not a proximate cause of the accident. We affirm for reasons different from those cited by the Supreme Court.
The defendant established as a matter of law that it was immune from liability pursuant to General Obligation Law § 9-103, which applies "to private as well as government landowners against claims for ordinary negligence brought by members of the public who come on their property to engage in certain enumerated activities where the land is suitable for those activities" (Perrott v City of Troy, 261 AD2d 29, 30; see O'Neill v Town of Dover, 100 AD3d 845; McCarthy v New York State Canal Corp., 244 AD2d 57; Gruber v Fairport Cent. School Dist., 147 Misc 2d 545, affd 174 AD2d 1021), including undeveloped areas of public parks (see Myers v State, 11 AD3d 1020, 1021). This statute also applies to a person who is injured when other individuals [*2]engaged in an enumerated recreational activity collide with the injured plaintiff (see Perrott v City of Troy, 261 AD2d at 30). In opposition, the plaintiff failed to raise a triable issue of fact (see Sena v Town of Greenfield, 91 NY2d 611, 615-616).
Accordingly, the defendant's motion for summary judgment was properly granted.
RIVERA, J.P., HINDS-RADIX, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court